Name: Commission Regulation (EEC) No 1449/85 of 31 May 1985 amending Regulation (EEC) No 1805/78 on the withdrawal by fruit and vegetable producers' organizations of products not complying with their marketing rules
 Type: Regulation
 Subject Matter: prices;  marketing;  plant product;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 144/50 Official Journal of the European Communities 1 . 6 . 85 COMMISSION REGULATION (EEC) No 1449/85 of 31 May 1985 amending Regulation (EEC) No 1805/78 on the withdrawal by fruit and vegetable producers' organizations of products not complying with their marketing rules THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 15 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1805/78 (3) specifies the conditions in which produ ­ cers' organizations may decide not to offer for sale certain products which conform to the quality stan ­ dards but which do not comply with the marketing rules which the said organizations have adopted in order to limit the volume of supplies ; whereas that Regulation specifies in particular the minimum requirements which the products withdrawn must meet ; Whereas aubergines and apricots have been added to the list of products in Annex II to Regulation (EEC) No 1035/72 which producers' organizations may with ­ draw from the market if they do not comply with their marketing rules ; whereas the said products should therefore be included in Regulation (EEC) No 1805/78 so that the same derogations from the quality stan ­ dards regarding packing and marking may be applied to them ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1805/78 is hereby amended as follows :  in the first indent, 'aubergines' is added after 'citrus fruit',  in the second indent, 'apricots' is added after 'table grapes'. Article 2 This Regulation shall enter into force on 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 May 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 130, 16 . 5 . 1984, p . 1 . 0 OJ No L 205, 29 . 7 . 1978 , p . 64 .